SIMPSON, J.
The appellant was convicted of the crime of murder in the second degree. It affirmatively appears that the statement made by the defendant, wliilein the calaboose, to the witness Trawick, was voluntary;. and it was properly admitted. The fact that there was a crowd around the calaboose, talking when witness approached, does not tend to controvert the statement of the witness as to the absence of circumstances which would render the statement not voluntary. The same is true with regard to the statements made to Steve Bettis, which were not really confessions, but exculpatory statements, which were properly admitted, for the purpose of showing the different statements made by the-, defendant in regard to the killing.
There was no error in overruling the objection, by counsel for the defendant, to the question propounded to the defendant, on cross-examination, as to statements-made by her to Trawick. When the defendant takes the stand as a witness, she is subject to cross-examination,, as any other witness. — 1 Mayfield’s Dig. p. 335; Smith, v. State, 137 Ala. 23, 28, 34 South. 396. There was no error in sustaining the objection to the question-to the defendant, as a witness, as to whether the deceased attempted to carry his threat into execution, as it called for an opinion or conclusion of the witness. — Hill v. State, 137 Ala. 66-71, 34 South. 406.
There was no error in overruling the objection to the testimony of the witness Bettis as to the contradictory statements made by the defendant in regard to the killing. A proper predicate had been laid, and the defend*6ant had denied making the statements. The testimony was material, and its effect was properly limited by the conrt.
There was no error in the refusal to give the general .affirmative charge requested by the defendant.
The judgment of the court is affirmed.
Dowdell,, C. J., and Denson and Mayfield, JJ., concur.